Fourth Court of Appeals
                               San Antonio, Texas
                                      June 17, 2019

                                   No. 04-19-00238-CV

                   PREMIEANT INCORPORATED d/b/a Premieant,
                                 Appellant

                                            v.

     Constance SNOWDEN, as next Friend and Legal Guardian of Annette Snowden, an
                              incapacitated Person,
                                     Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI14231
                      Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
      The Appellant’s Unopposed Motion for Leave to File Amended Brief is GRANTED.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court